Citation Nr: 1533556	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969, with subsequent service in the Army Reserves, including documented periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Following a March 2012 Travel Board hearing, the Board remanded this case in November 2012.  In conjunction with the remand, the Veteran signed a document in August 2013, received by the Appeals Management Center (AMC) in September 2013, indicating that he was waiving his right to consideration of additional evidence by the RO.

In December 2014, the Veteran submitted an application for service connection for posttraumatic stress disorder (PTSD).  This claim has not been adjudicated to date and is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record, on balance, does not support a causal link between current bilateral hearing loss and service, including periods of ACDUTRA. 

2.  The evidence of record, on balance, does not support a causal link between current tinnitus and service, including periods of ACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a comprehensive 38 C.F.R. § 3.159(b) notice letter in June 2008.  This letter addressed all of the noted Dingess/Hartman considerations.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran was furnished a VA examination in January 2009.  A further VA medical opinion, along with other evidentiary development, was requested by the Board in its November 2012 remand.  This remand also included requests for service treatment records (from both active duty and Army reserves service), service personnel records (particularly in regard to periods of ACDTURA), VA treatment records from the Palo Alto VA Medical Center (VAMC) dated from January 2008 to December 2009, and a request that the Veteran provide authorization for requesting additional non-VA medical records. 

In this regard, the Veteran was furnished with a December 2012 letter requesting additional information about non-VA treatment records, and, in January 2013, he provided a photocopy of one service personnel record.  In a June 2013 statement, the Veteran asserted that he had sent all military medical statements, employment records, and photographs taken during service.  He did not provide signed release forms or other information as to additional records.  Separately, a December 2012 request for records from the Palo Alto VAMC dated from January 2008 to December 2009 resulted in a negative response in the same month.

With regard to additional service department records, the AMC did obtain service personnel records setting forth dates of ACDUTRA.  An inquiry with the U.S. Army Human Resources Command in December 2012, however, did not result in additional service treatment records, as reflected in a February 2013 correspondence.  The AMC made a similar inquiry for service treatment records from the service department later in February 2013 and again in June 2013.  However, as indicated in an August 2013 memorandum as to the unavailability of service treatment records, the service department replied in June 2013 that there were no records at their location for the Veteran.  The Veteran also did not respond to an August 2013 letter as to the unavailability of his service treatment records.  That said, the claims file does include one file of service treatment records from active duty service, received in July 2013, as well as a microfiche copy of the Veteran's January 1967 entrance medical examination (which showed hearing completely within normal limits bilaterally).  The Board therefore finds that VA fulfilled its duty to attempt to obtain service treatment records, but these records have been shown to be unavailable.  

The requested VA audiological opinion was obtained in May 2013 and has been associated with the claims file.  As described further below, the Board has determined that this opinion is fully adequate and supported by a detailed rationale.

Overall, the Board finds that the AMC has made all necessary efforts to comply with the November 2012 remand and that VA's duty to assist the Veteran has been fulfilled.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including such organic neurological diseases as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. § 101(24) makes a clear distinction between those who have served on active duty from training, as well as those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the Veteran's service treatment records from his period of active duty service have been deemed to be unavailable, except for the January 1967 entrance examination showing hearing within normal limits and several records of treatment for an ingrown toenail in May 1968.  The claims file does include Army Reserves and civilian Department of Defense audiological reports, beginning with a May 1988 medical examination.  This report reveals a hearing loss disability of the left ear as defined under 38 C.F.R. § 3.385, as the Veteran had a threshold of 55 decibels at 4000 Hertz in the left ear.  In the right ear, the Veteran had a threshold of 35 decibels in the right ear, with all other thresholds well under 26, so there was no right ear hearing loss at that time.  Right ear audiological examinations from November 1989, September 1990, December 1993, and April 1998 also did not indicate that the criteria for a 38 C.F.R. § 3.385 hearing loss had been met for the right ear.  Right ear hearing loss was confirmed in December 2003, however, as a threshold of 45 decibels at 4000 Hertz was shown.  The Board does not question that the Veteran has a 38 C.F.R. § 3.385 bilateral hearing loss disability.  The Board also accepts the Veteran's description of tinnitus as competent evidence supporting a diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The question thus becomes whether either disability is etiologically related to service, including periods of ACDUTRA.

In May 2008, the Veteran applied for service connection for bilateral hearing loss and tinnitus, noting that both disabilities had begun in 2000.

The Veteran underwent a VA audiological examination in January 2009, with an examiner who reviewed his claims file.  During the examination, he claimed hearing loss and tinnitus with an onset in 2000.  He described exposure to high levels of noise from weaponry in Vietnam and noted 20 years servicing as a police officer, with regular qualification on the range required with the use of ear protection.  However, he also noted deer hunting without the use of ear protection for 20 years.  In a separate section of the examination report, the veteran described a gradual onset of tinnitus, first noted about two years ago, as well as a gradual onset of hearing difficulty in the past three or four years.  The examination confirmed a bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385.  The examiner noted that the Veteran's right ear hearing loss was documented as being within normal limits in 1990, 21 years after military separation, while at that time the loss in the left ear was only ratable at 4000 Hertz.  The examiner again described the Veteran's employment as a police officer and deer hunting and noted that there was no documentation of complaints of hearing loss or tinnitus from the time spent in the military, no documentation of treatment for hearing loss and tinnitus before 1990, and no previous claims for service connection for hearing loss and tinnitus.  Therefore, it was found to be not likely that the hearing loss and tinnitus were related to time spent in the military.  

In his September 2009 Notice of Disagreement, the Veteran stated that the ringing in his ears started while in Vietnam.

During his May 2012 Travel Board hearing, the Veteran provided an extensive description of exposure to noise from weapons in Vietnam and noted that he first reported problems with hearing during that time in conjunction with treatment for his feet.  He described job-related noise exposure from "mad minutes" with firing guns after service but noted that it was "[n]othing like it was when I was in Vietnam."  He cited to treatment from a private doctor in Jackson, California about two years earlier but could not be certain of the doctor's name.  

The claims file contains a disability benefits questionnaire, filled out by a private audiologist in May 2012.  The audiologist confirmed that the Veteran's claims file had not been reviewed.  The audiologist found that hearing loss was at least as likely as not caused by or a result of an event in military service, with the rationale being that while in service, the Veteran fired weapons and was exposed to blasts and explosions.  Similarly, the audiologist found that it was at least as likely as not that tinnitus was associated with hearing loss and a result of military noise exposure, citing to the Veteran's exposure to blasts and explosions.

In May 2013, the Veteran's claims file was again reviewed by the VA audiologist who conducted the January 2009 VA examination.  The examiner again reviewed the claims file, with attention to dates of active duty for training and the series of pure tone audiological tests beginning in May 1988.  The examiner noted that in 2009 the Veteran had reported the gradual onset of hearing loss over the previous three to four years and an onset of tinnitus over the past two years, noted to be nearly 40 years after separation from active duty.  Hearing in the right ear was documented as being within normal limits in 1990, which was 21 years after military service, and in 1990 the loss in the left ear was only ratable at 4000 Hertz.  Again, the examiner noted that the Veteran was employed as a police officer for 20 years and reported seasonal deer hunting without the use of ear protection for 20 years, "which may explain the asymmetric findings with the left ear worse than the right."  There was no documentation of complaints of hearing loss or tinnitus from the time spent in the military, no documentation of treatment of hearing loss and tinnitus before 1990, and no previous claims for service connection for hearing and tinnitus.  As to ACDUTRA, pure tone tests were not completed before and after each of these periods of training.  With hearing within normal limits for rating purposes in the right ear through 1990, with no significant change noted since that time, and with the Veteran's report of employment as a police officer for 20 years and recreational deer hunting, "service in the Army as a battalion courier and courts and boards clerk" made it not likely that the current hearing loss in the right ear was related to time spent in the military.  Based upon this, the examiner concluded that the Veteran's hearing loss and tinnitus were not related to active duty or ACDUTRA service.  

In this case, the Veteran has consistently asserted that his diagnosed bilateral hearing loss and tinnitus are due to exposure to noise from weapons in Vietnam.  He has not attributed his hearing loss to any incident of ACDUTRA and has submitted no evidence suggesting such causation.

The Board does not dispute that the Veteran was exposed to excessive noise in service.  That having been said, his contentions as to the onset date of hearing loss and tinnitus have been highly inconsistent.  The record reflects that he reported an onset date of 2000 for both disabilities in his May 2008 application, a gradual onset of tinnitus two years earlier during his January 2009 examination, ringing in the ears beginning in service in September 2009, and hearing problems dating back to service during his May 2012 hearing.  These inconsistent statements certainly reduce the probative value of his contentions, and the Board thus finds these contentions are insufficient to establish a continuity of symptoms since service.  The Board would also note that while the Veteran is competent to testify as his observations of diminished hearing, he is not competent to ascertain when the criteria of 38 C.F.R. § 3.385 were first met, as this requires specific audiological testing results.

Also, the Board finds the private audiologist's May 2012 opinion that hearing loss and tinnitus were related to service to be of minimal probative value.  The audiologist appears to have not examined the Veteran prior to May 2012, over 40 years following separation from service and also many years after his Army Reserves service, and his opinion appears to be based solely on the history provided by the Veteran.  

Certainly, the May 2012 opinion is of markedly less probative value than the January 2009 VA examination report and May 2013 addendum opinion from the VA audiologist, who reviewed the entire claims file (with extensive citations to specific records), interviewed and examined the Veteran, and supported her opinions with a detailed rationale.  Given the nearly 20-year gap between separation from service and the initial observation of hearing loss or any other audiological problems, as well as the Veteran's initial claim of hearing loss and tinnitus beginning in 2000, the Board finds that this opinion is fully consistent with the record overall. 

Taken as a whole, the record does not support a causal link between current bilateral hearing loss and tinnitus and service, including periods of ACDUTRA. In view of this, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is not applicable in this case.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


